



Exhibit 10.60


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is by and between ENSCO Incorporated
(the “Company”), and Patrick Carey Lowe (“Consultant”). This Agreement is
entered into on December 31, 2019 and shall be effective as of January 1, 2020
(“Effective Date”).


RECITALS


The Company wishes to utilize certain services performed by Consultant, and
Consultant can provide and desires to render to the Company such services, and
the parties agree that it would be to their mutual advantage to execute this
Agreement and thereby define the terms and conditions that will control the
rendering of services provided to the Company by Consultant.
In consideration of the promises and mutual covenants in this Agreement, the
Company and Consultant hereby agree as follows:
I.
Services to be Provided by Consultant



A.Description of Consulting Services. Subject to the terms of this Agreement,
the Company retains Consultant, and Consultant agrees to serve as a consultant
to the Company and its affiliates for the purpose of providing part-time
transitional support and general consulting services to the Company and its
affiliates on such matters as the Company may reasonably request (made by the
Company’s Chief Executive Officer) from time to time, all at such times and
location(s) as are mutually agreeable Consultant and the Company (collectively,
the “Consulting Services”). The Consulting Services shall not exceed twenty (20)
hours per month unless otherwise mutually agreed upon by the parties. During the
Term, Consultant shall be entitled to accept other engagements or employment and
pursue other activities and interests, so long as such employment, activities
and interests do not otherwise unreasonably conflict with his obligations
hereunder.


B.Company’s Reliance. The Company is entering into this Agreement in reliance on
Consultant’s special and unique abilities in rendering the Consulting Services
and Consultant will use Consultant’s best effort, skill, judgment, and ability
in rendering the Consulting Services.


C.Representations by Consultant. Consultant represents to the Company that
Consultant is under no contractual, legal or fiduciary obligation or burden that
reasonably may be expected to interfere with Consultant’s ability to perform the
Consulting Services in accordance with the Agreement’s terms, including without
limitation any agreement or obligation to or with any other company, and that
Consultant is not bound by the terms of any agreement with any previous employer
or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of Consultant’s engagement
by the Company or to refrain from competing, directly or indirectly, with the
business of any other party. Consultant agrees that Consultant will not use,
distribute or provide to anyone at the Company any confidential or proprietary
information belonging to any other company or entity, at any time during
Consultant’s performance under this Agreement. Consultant further represents
that Consultant’s performance of the Consulting Services will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant in confidence or in trust prior to this Agreement, and
Consultant will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any other
party.


D.Nature of Relationship Between Parties. Consultant will render the Consulting
Services under this Agreement as an independent contractor, while specifically
adhering to the rules, policies, regulations and procedures of the Company, as
may be amended by the Company at any time. Except as otherwise specifically
agreed to by the Company in writing, Consultant shall have no authority or power
to bind the Company with respect to third parties, and Consultant shall not
represent to third parties that Consultant has





--------------------------------------------------------------------------------





authority or power to bind the Company. It is not the intention of the parties
to this Agreement to create, by virtue of this Agreement, any employment
relationship, trust, partnership, or joint venture between Consultant and the
Company or any of its affiliates, to make them legal representatives or agents
of each other or to create any fiduciary relationship or additional contractual
relationship among them.


II.
COMPENSATION FOR CONSULTING SERVICES



A.Consulting Fee. In exchange for the Consulting Services, the Company shall pay
Consultant an aggregate consulting fee of $1,178,000 (the “Consulting Fee”),
which amount shall be payable in arrears in twelve (12) monthly installments
following the Effective Date, with the first eleven (11) installments in the
amount of $98,166.67 each and the final installment in the amount of $98,166.63.
Each monthly installment shall be paid within fifteen (15) days after the
applicable month-end to the bank account designated by Consultant. The
Consulting Fee constitutes the sole compensation to which Consultant shall be
entitled for performance of the Consulting Services.


B.Expense Reimbursement. Consultant will be reimbursed for reasonable,
documented out of pocket travel and business expenses incurred in the
performance of the Consulting Services in accordance with the Company’s travel
and expense policies. Any reimbursement will be made within 30 days of
submission of appropriate documentation of such costs by Consultant to the
Company.


C.Benefits. Consultant shall at all times be an independent contractor (and not
an employee or agent of the Company); therefore, during the Term, Consultant
shall not be entitled to participate in any benefit plans or programs that the
Company provides or may provide to its employees, including, but not limited to,
pension, profit-sharing, medical, dental, workers’ compensation, occupational
injury, life insurance and vacation or sick benefits. Notwithstanding the
foregoing, the foregoing shall not operate to limit any rights Consultant may
have to continued benefits coverage by virtue of prior employment with any
affiliate of the Company.


D.Workers’ Compensation. Consultant understands and acknowledges that the
Company shall not obtain workers’ compensation insurance covering Consultant.


III.
PAYMENT OF TAXES



A.Federal, State, and Local Taxes. Neither federal, state, or local income tax
nor social security tax nor payroll tax of any kind (collectively “Taxes”) will
be withheld or paid by the Company or any of its affiliates on behalf of
Consultant. Consultant will not be treated as an employee of the Company or any
of its affiliates with respect to the Consulting Services for federal, state, or
local tax purposes.


B.Notices to Consultant About Tax Duties And Liabilities. Consultant understands
that Consultant is responsible to pay, according to the applicable law,
Consultant’s Taxes. The parties agree that any tax consequences or liability
arising from the Company’s payments to Consultant shall be the sole
responsibility of Consultant. Should any local, state, or federal taxing
authority determine that any of the payments under Sections II(A) or (B)
constitute income subject to withholding under any federal, state, or local law,
then Consultant agrees to indemnify and hold the Company harmless for any and
all Tax liability, including, but not limited to, Taxes, levies, assessments,
fines, interest, costs, expenses, penalties, and attorneys’ fees.


IV.
INDEMNIFICATIONS AND COVENANTS



A.Limitations on the Company’s Liability and Consultant’s Indemnification of the
Company. By entering into this Agreement and receiving the Consulting Services,
but subject to the other Agreement terms, the Company will not be liable for any
Damages (defined below) caused by Consultant’s dishonesty, willful misconduct,
or gross negligence or for Consultant’s breach of this Agreement. Consultant
shall indemnify and hold harmless the Company from and against all losses,
judgments, damages, expenses





--------------------------------------------------------------------------------





(including, without limitation, reasonable fees and expenses of counsel),
liabilities, and amounts paid in settlement (collectively “Damages”) incurred by
or asserted against the Company arising from, as a result of, in connection
with, or relating to Consultant’s dishonesty, willful misconduct, or gross
negligence in performing any Consulting Services or for Consultant’s breach of
this Agreement.


B.Consultant’s Standard of Care. Subject to the other Agreement provisions,
Consultant will provide all Consulting Services with the same degree of care,
skill, and prudence that would be customarily exercised in the Company’s best
interest.


C.Confidential Information; Non-Disclosure; Non-Solicitation; Non-Competition
and Work Product Ownership.


(i)    Confidential Information. Consultant has previously received and will
continue to have access to the Company’s trade secrets and other confidential
information which is not known to the Company’s competitors or within the
Company’s industry generally, which was developed by the Company over a long
period of time and/or at its substantial expense, and which is of great
competitive value to the Company (collectively “Confidential Information”). For
purposes of this Agreement, “Confidential Information” includes all confidential
or proprietary information (whether tangible, intangible, written, oral,
electronic, or other) of the Company or its affiliates. Such confidential or
proprietary information shall include, but shall not be limited to, all trade
secrets and the following items (as well as all information relating to the
following items): (a) all confidential or competitively sensitive information
relating to the business of the Company or its subsidiaries and affiliates, (b)
all intellectual property and proprietary rights of the Company or its
subsidiaries and affiliates (including, without limitation, the Intellectual
Property), (c) computer codes and instructions, processing systems and
techniques, inputs and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (d) business research, studies, procedures, costs, plans and
strategies, (e) financial data, budgets and plans, (f) distribution methods,
plans and strategies, (g) marketing data, research, methods, plans, strategies
and efforts, (h) information regarding actual and prospective suppliers and
customers (including lists, profiles, identities of and customer nonpublic
personal information), (i) the terms of contracts and agreements with, the needs
and requirements of, and the Company’s course of dealing with, actual or
prospective suppliers and customers, (j) personnel information (including the
names, contact information, skills and compensation of employees, contractors
and other service providers of the Company), (k) customer and vendor credit
information, (l) information received from third parties subject to obligations
of non-disclosure or non-use, (m) costs, pricing and pricing strategies, (n)
audit processes, management methods and information, reports, recommendations
and conclusions, and (o) development tools, techniques and processes and
training methods and manuals. Failure by the Company to mark any of the
Confidential Information as confidential or proprietary shall not affect its
status as Confidential Information. For purposes of this Agreement,
“Intellectual Property” means: (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (b) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets (including research and development, know how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (f) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights, (h) all copies and tangible
embodiments thereof (in whatever form or medium), or (i) similar intangible
personal property which have been or are developed or created in whole or in
part by the Consultant (1) at any time and at any place while the Consultant is
providing services to the Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or (2) as a result of tasks assigned to the Consultant by the Company.







--------------------------------------------------------------------------------





(ii)
Non-Disclosure.



(a)    In exchange for the Company’s agreement to provide Consultant with
Confidential Information and to protect the Company’s legitimate business
interests, Consultant shall hold all Confidential Information in strict
confidence. Consultant shall not, during the Term or at any time thereafter,
disclose to anyone, or publish, use for any purpose, exploit, or allow or assist
another person to use, disclose or exploit, except for the benefit of the
Company, without prior written authorization of the Company, any Confidential
Information or part thereof, except as permitted: (1) in the ordinary course of
the Company’s business or Consultant’s work for the Company; or (2) by law.
Consultant shall use all reasonable precautions to assure that all Confidential
Information is properly protected and kept from unauthorized persons.


(b)    Consultant agrees that Consultant shall not use or disclose any
confidential or trade secret information belonging to any former employer or
third party, and Consultant shall not bring onto the premises of the Company or
onto any Company property any confidential or trade secret information belonging
to any former employer or third party without such third parties’ consent.


(c)    During the Term, the Company will receive from third parties their
confidential and/or proprietary information, subject to a duty on the Company’s
part to maintain the confidentiality of and to use such information only for
certain limited purposes. Consultant agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person or organization or to use it except as necessary in the course of
Consultant’s Consulting Services with the Company and in accordance with the
Company’s agreement with such third party.
        
(d)     Notwithstanding the foregoing, if Consultant makes a confidential
disclosure of a trade secret or other confidential information to a government
official or an attorney for the sole purpose of reporting a suspected violation
of law, or in a court filing under seal, Consultant shall not be held liable
under this Agreement or under any federal or state trade secret law for such a
disclosure.


(iii)Non-Solicitation. Consultant hereby agrees that during the Term and for a
period of twelve (12) months thereafter (the “Restricted Period”), Consultant
will not, directly or indirectly, induce or attempt to induce, or cause or
solicit any officer, manager, contractor or employee of the Company or its
affiliates to cease their relationship with the Company or its affiliates or
hire or engage any such officer, manager, contractor or employee of the Company
or its affiliates, or in any way materially interfere with the relationship
between the Company and its affiliates, on the one hand, and any such officer,
manager, contractor or employee, on the other hand. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit Consultant from making a
general, public solicitation for employment, or using an employee recruiting or
search firm to conduct a search, that does not specifically target employees or
consultants of the Company or its affiliates so long as no persons who were at
any time during the twelve (12) month period prior to the commencement of such
solicitation, employees or consultants of the Company or its affiliates are
hired or otherwise engaged as a result of such general solicitations or search
firm efforts. Consultant hereby agrees that during the Restricted Period, he
will not, directly or indirectly, induce, or attempt to induce, cause or solicit
any customer, client or supplier of the Company or its affiliates to reduce or
cease doing business with the Company or its affiliates, or in any way knowingly
interfere with the relationship between any customer, client or supplier of the
Company or its affiliates, on the one hand, and the Company and its affiliates,
on the other hand.


(iv)Non-Competition. In exchange for the Consulting Fee and the Company’s
provision to Consultant of Confidential Information and to protect the Company
and its affiliates’ legitimate business interests, Consultant hereby agrees that
during the Restricted Period, Consultant will not, without the prior written
consent of the Board of Directors of Valaris plc, directly or indirectly,
provide services to, or own any interest in, manage, operate, control, or
participate in the ownership, management, operation or control of, any entity
engaged in offshore drilling operations (including as an employee or consultant,
other than as an employee of, or consultant to, the Company or its affiliates);
provided, however, that notwithstanding the foregoing, Consultant may own,
directly or indirectly, solely as a passive investment, securities of any entity





--------------------------------------------------------------------------------





traded on a national securities exchange if Consultant is not a controlling
person of, or a member of a group which controls, such entity and does not,
directly or indirectly, own two percent (2%) or more of any class of securities
of such entity.
 
(v)    Work Product.


(a)    Prior Proprietary Information Retained and Licensed. Consultant has
attached hereto as Exhibit 1 a list describing all work product, information,
inventions, original works of authorship, ideas, know-how, processes, designs,
computer programs, photographs, illustrations, developments, trade secrets and
discoveries, including improvements Consultant conceived, created, developed,
made, reduced to practice or completed, either alone or with others
(collectively, “Work Product”) that Consultant: (i) made, created, developed or
invented by Consultant prior to the Term; (ii) claims a proprietary right or
interest in; and (iii) does not assign to the Company hereunder (collectively
referred to as the “Prior Proprietary Information”). If no such list is attached
or if such list indicates “none,” Consultant represents that there is no such
Prior Proprietary Information. Consultant understands and agrees that the
Company makes no attempt to verify Consultant’s claim of ownership to any of the
Prior Proprietary Information. Consultant agrees that Consultant shall not
incorporate in any work that Consultant performs for the Company any Prior
Proprietary Information or any of the technology described in any Prior
Proprietary Information. Nonetheless, if in the course of Consultant’s
Consulting Services, Consultant incorporates into a Company product, process or
machine Prior Proprietary Information, Consultant agrees to grant and hereby
grants the Company a nonexclusive, royalty-free, irrevocable, sublicensable,
transferable, perpetual, and worldwide license to make, have made, modify, use,
have used, import, export, reproduce, distribute, prepare and have prepared
derivative works of, offer to sell, sell and otherwise exploit such Prior
Proprietary Information, and provided further that all of the foregoing rights
of the Company shall extend to any derivative works so prepared.


(b)     Maintenance of Records. Consultant agrees to keep and maintain adequate
and current hard-copy and electronic records of all Work Product made by
Consultant (solely or jointly with others) during the Term. The records will be
available to and remain the sole property of the Company during the Term and at
all times thereafter.


(vi)    Return of Company Property.    Upon the termination of the Consulting
Services under this Agreement for any reason, Consultant shall immediately
return and deliver to the Company any and all Confidential Information,
software, devices, data, reports, proposals, lists, correspondence, materials,
equipment, computers, hard drives, papers, books, records, documents, memoranda,
manuals, e-mail, electronic or magnetic recordings or data, including all copies
thereof, books of account, drawings, prints, plans, and the like which belong to
the Company or relate to the Company’s business and which are in Consultant’s
possession, custody or control, whether prepared by Consultant or others. If at
any time after termination of Consultant’s Consulting Services under this
Agreement, for any reason, Consultant determines that Consultant has any
Confidential Information in Consultant’s possession or control, Consultant shall
immediately return to the Company all such Confidential Information in
Consultant’s possession or control, including all copies and portions thereof.
Further, upon termination of the Consulting Services under this Agreement for
any reason, Consultant shall not retain any Confidential Information, data,
information or documents belonging to the Company or any copies thereof (in
electronic or hard copy format).


V.     TERM OF AGREEMENT; TERMINATION


A.    Term; Termination Payments. The term of this Agreement shall commence on
the Effective Date and, subject to the following provisions of this section,
shall continue until December 31, 2020 (the “Term”). The Company or Consultant
may terminate this Agreement at any time for any reason or no reason and with or
without advance notice. Upon any termination by Consultant other than as a
result of death or disability or any termination by the Company by reason of
Consultant’s gross misconduct or willful negligence, the Company shall pay the
Consultant the Consulting Fee earned through the date of termination within
thirty (30) days following the date of termination. Upon any termination by
reason of Consultant’s death or disability or any termination by the Company for
any other reason, the Company shall pay to the Consultant (or his





--------------------------------------------------------------------------------





beneficiaries, as applicable) any unpaid installments of the Consulting Fee, in
a single lump sum within thirty (30) days following the date of termination.


B.    Survival. The provisions respectively set forth in Section IV and Section
VI.A. shall survive termination or expiration of this Agreement. In addition,
all provisions of this Agreement, which expressly continue to operate after the
termination of this Agreement or which relate to the validity, interpretation,
reformation, or enforcement (including jurisdiction and venue) of this
Agreement, shall survive the Agreement’s termination or expiration.


VI.    OTHER PROVISIONS


A.    Non-Disparagement. Consultant agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, Consultant agrees
that during the Term and at all times thereafter, Consultant shall not in any
way disparage, libel or defame the Company, its business or business practices,
its products or services, or its employees, consultants, or directors.
Consultant further agrees that during the Term and at all times thereafter,
Consultant shall not, directly or indirectly, communicate in any manner with any
member of the press or media concerning the Company, its affiliates, current or
former officers, directors, or Consultants except as permitted by law and/or
Company policy.


B.    Partial Invalidity. In the event any court of competent jurisdiction holds
any provision of this Agreement to be invalid or unenforceable, such invalid or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required, and the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.


C.    Reformation. Consultant agrees that in the event any of the covenants
contained in this Agreement shall be held by any court to be effective in any
particular area or jurisdiction only if said covenant is modified to limit its
duration or scope, then the court shall have such authority to so reform the
covenant and the parties hereto shall consider such covenant(s) and/or other
provisions to be amended and modified with respect to that particular area or
jurisdiction so as to comply with the order of any such court and, as to all
other jurisdictions, the covenants contained herein shall remain in full force
and effect as originally written.
 
D.    Entire Agreement. This Agreement is the entire agreement between the
parties with respect to the subject matter hereof, and fully supersedes any and
all prior agreements, understandings, or representations between the parties,
whether oral or written, pertaining to the subject matter of this Agreement
(including, for the avoidance of doubt, any term sheets discussed, negotiated or
signed by and between the parties). Consultant represents and acknowledges that
in executing this Agreement, Consultant does not rely, and has not relied, upon
any representation(s) by the Company or its agents except as expressly contained
in this Agreement. Consultant agrees that Consultant has used Consultant’s own
judgment in executing this Agreement. This Agreement may not be amended unless
it is in writing and signed by Consultant and the Company. This Agreement shall
be binding upon the parties, their heirs, legal representatives, successors and
assigns.


E.    Controlling Law. Any dispute in the meaning, effect, or validity of this
Agreement and/or any dispute arising out of Consultant’s relationship with the
Company shall be resolved in accordance with the laws of the State of Texas
without regard to the conflict of laws provisions thereof. Venue of any
litigation arising from this Agreement or Consultant’s relationship with the
Company shall be in a state district court of competent jurisdiction in Harris
County, Texas, or the United States District Court for the Southern District of
Texas, Houston Division. Consultant consents to personal jurisdiction of the
state district courts of Harris County, Texas and to the United States District
Court for the Southern District of Texas, Houston Division, and agrees that
Consultant shall not challenge personal jurisdiction in such courts. Consultant
waives any objection that Consultant may now or hereafter have to the venue or
jurisdiction of any proceeding in such courts or that any such proceeding was
brought in an inconvenient forum (and agrees not to plead or claim the same).







--------------------------------------------------------------------------------





F.    Voluntary Agreement. Consultant acknowledges that Consultant has had an
opportunity to consult with an attorney or other counselor concerning the
meaning, import, and legal significance of this Agreement, and Consultant has
read this Agreement, as signified by Consultant’s signature hereto, and
Consultant has either waived the advice of counsel or is voluntarily executing
this Agreement after advice of counsel for the purposes and consideration herein
expressed.


G.    Limitations on Assignment. In entering into this Agreement, the Company is
relying on the unique services of Consultant; services from another company or
contractor will not be an acceptable substitute. Except as provided in this
Agreement, Consultant may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company. Any attempted assignment by Consultant in violation of this
paragraph shall be void. Whether with or without Consultant’s consent, the
Company may assign this Agreement in whole or part to any of its subsidiaries or
any successor.


H.    Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.


I.    Counterparts. This Agreement and amendments to it will be in writing and
may be executed in counterparts. Each counterpart will be deemed an original,
but both counterparts together will constitute one and the same instrument.
    
J.    Ambiguities.    Any rule of construction to the effect that ambiguities
shall be resolved against the drafting party shall not apply to the
interpretation of this Agreement.


K.    Miscellaneous.    In this Agreement, (i) “hereto,” “herein,” and similar
terms are references to this Agreement as a whole; (ii) “Section” refers to a
section of this Agreement, unless otherwise indicated; (iii) the singular
includes the plural and vice versa, and each gender includes each of the others;
(iv) the use herein of the word “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation,” or “but not limited to,” or words of similar import) is
used with references thereto, but rather shall be deemed to refer to all other
items and matters, that reasonably could fall within the broadest possible scope
of such general statement, term or matter; and (v) “or” means and / or.


L.    Notice.    All notices required or permitted to be given hereunder shall
be in writing and shall be valid and sufficient if dispatched (i) by hand
delivery, (ii) by facsimile transceiver, with confirming letter mailed promptly
thereafter by first class mail, postage prepaid, (iii) by overnight express
courier or (iv) by certified mail, postage prepaid, return receipt requested,
deposited in any post office in the United States, in any case, addressed to the
addresses set forth on the signature page of this Agreement, or such other
addresses as may be provided from time to time in the manner set forth above.
When sent by facsimile, notices shall be considered to have been received at the
beginning of recipient's next business day following their confirmed
transmission; otherwise, notices shall be considered to have been received only
upon delivery or attempted delivery during normal business hours.







--------------------------------------------------------------------------------





The signatures below indicate that the Parties have read, understand and will
comply with this Agreement, which is effective as of the Effective Date and has
been executed as of December 31, 2019.


Patrick Carey Lowe


Signature:    /s/ Patrick Carey Lowe                             
Printed Name:    Patrick Carey Lowe


Address:






ENSCO Incorporated


Signature:    /s/ Kristin Larsen


Name: Kristin Larsen


Title     Vice President and Secretary - ENSCO Incorporated     


Address:    5847 San Felipe, Suite 3300
Houston, Texas 77057             
Attention: General Counsel                     











--------------------------------------------------------------------------------





EXHIBIT 1
LIST OF PRIOR PROPRIETARY INFORMATION




None.











